MEMORANDUM **
Edgar Javier Jimenez appeals his 15-month sentence imposed upon revocation of his term of supervised release. Jimenez was convicted of importing marijuana, in violation of 21 U.S.C. §§ 952 and 960, and aiding and abetting, in violation of 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Jimenez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Jimenez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.